Ferguson, Judge
(dissenting):
I dissent.
The evidence submitted regarding the policy of the command in which accused was tried indicates that nominees for appointment to his court-martial were expressly limited to those of “grade E-6 or above.” While this offered the convening authority a broader choice of eligible court members, he still restricted himself to those holding the noncommissioned officer grade of sergeant first class or above. For the reasons set forth in my separate opinion in United States v Crawford, 15 USCMA 31, 35 CMR 3, I am of the view that such was jurisdictional error. I would, therefore, reverse the board of review and order another trial before a properly constituted court-martial.